Mr. Justice Worthington delivered the opinion of the court. Action by appellee for damages sustained on account of defective sidewalk. Declaration in usual form, and plea of not guilty. Verdict and judgment for appellee for $500. . The only questions presented in the brief and argument of appellant are questions of fact. They have been fairly presented to the jury and there is evidence to sustain the verdict. The law is so well settled that in such cases the verdict must stand, that citation of authorities is not necessary. Judgment affirmed.